Citation Nr: 1416603	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  06-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent disabling.

4.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated 20 percent disabling.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May to December 1974, September 1990 to May 1991, and from February 2003 to February 2004.

These matters come to the Board of Veterans' Appeals (Board) from ratings decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2005 rating decision, the RO denied entitlement to service connection for glaucoma.  In a September 2010 rating decision, the RO denied entitlement to service connection for a left shoulder disability and entitlement to a TDIU.  

In a December 2010 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 30 percent disability rating, effective December 30, 2005.  In a November 2011 rating decision, the RO denied entitlement to an increased rating for diabetes mellitus, type II.  A notice of disagreement was filed in December 2011, a statement of the case was issued in July 2013, and a substantive appeal was received in August 2013.  

The Veteran testified at a hearing before the undersigned in November 2013; the transcript is of record.

The issues of entitlement to service connection for left shoulder disability and glaucoma, entitlement to increased ratings for PTSD and diabetes mellitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the VA Montgomery RO.


FINDINGS OF FACT

1.  In a May 2005 decision the RO denied service connection for a left shoulder disability; a notice of disagreement was not filed, and new and material evidence was not received within one year of the notice of the rating decision.

2.  Additional evidence received since the RO's May 2005 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for left shoulder disability and raises a reasonable possibility of substantiating the claim of service connection for left shoulder disability.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the RO's May 2005 decision to reopen the claim of service connection for left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2005 rating decision, the RO denied the Veteran's claim of service connection for left shoulder disability on the basis that a chronic disability was not shown.  Of record were service treatment records and VA outpatient treatment records.  He underwent a September 2004 VA examination wherein left shoulder pain was diagnosed but an x-ray examination was negative.  

The Veteran did not file a notice of disagreement and no new and material evidence was received.  Accordingly, the May 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In April 2010, the Veteran filed a new claim of service connection for left shoulder disability.  

Treatment records associated with the claims folder reflect a diagnosis of left shoulder bursitis, impingement acromion, distal inferior clavicle, status post acromial decompression.  

In a statement dated in September 2010 the Veteran's orthopedist, Dr. R.J.Z., opined that the Veteran had aggravation of his shoulder problems on the left side because of his inability to use his left wrist properly.  He had a subacromial decompression of the left shoulder in October 2009.

The diagnosis pertaining to the left shoulder is evidence of a disability that was not previously of record and is an element necessary to substantiate the claim.  Moreover, Dr. R.J.Z. opined that his left shoulder was aggravated by his service-connected left wrist disability which goes to another element to substantiate the claim.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for left shoulder disability is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for left shoulder disability is allowed.


REMAND

The finding of new and material evidence to reopen the claim entitles the Veteran to a new VA examination.  Shade v. Shinseki, 24 Vet App 110 (2010)

Although, Dr. R.J.Z. opined that the left shoulder was aggravated by the service connected wrist disability; service connection would require medical evidence created prior to the aggravation or between the onset of aggravation and the current level of disability.  38 C.F.R. § 3.310(b) (2013).  A medical opinion is required.

A December 2010 VA examination report reflects diagnoses of glaucoma, uncontrolled off of his medication; trace cataracts not visually significant; mild dermatochalasis; refractive error, myopic astigmatism; presbyopia; single blot heme right eye mid periphery; chorioretinal scar left eye periphery; and, no diabetic retinopathy seen.  

The examiner, however, did not proffer an opinion as to the etiology of these claimed eye conditions.  Hence, a medical opinion is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's most recent VA examination did not address whether his diabetes mellitus required a restricted diet.  At the Board hearing, the Veteran testified that he was on a special diet, including counting carbohydrates, eating baked in lieu of fried food, and eating vegetables.  T. at 11.  It is not clear whether this constitutes a medically restricted diet.  A new examination is required. 

The Veteran testified that his PTSD symptoms had worsened since his last examination in July 2013.  He also asserts that he would not be able to work in a full-time capacity as a result of his PTSD symptoms.  Given this report, the Veteran is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

The claims of service connection and higher ratings are inextricably intertwined with the TDIU claim, and also another opinion is being obtained as to the effect his PTSD has on his ability to maintain gainful employment.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran testified that he was receiving relevant private and VA treatment.  Records of this treatment are not a part of the current record.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete authorization for VA to obtain the following records:

a)  Tim B. McLaughlin, M.D., for the period from December 2, 2011;

b)  Alabama Orthopaedic Clinic, for the period from July 6, 2011;

c)  Dr. Glusman, for the period from October 22, 2004.

2.  Associate with the claims folder updated treatment records from the Mobile and Biloxi VAMCs for the period from January 11, 2011.

3.  If the Veteran fails to provide any required authorization, tell him that he should obtain and submit the records himself.

If requested records cannot be obtained, inform the Veteran of the missing records, of the efforts made to obtain the records, and of what further actions will be taken.

4.  AFTER all available treatment records have been obtained, schedule the Veteran for a VA examination with a physician to determine whether his current left shoulder disability is related to a disease or injury in service, including the service connected wrist disability.  All indicated tests and studies should be conducted.

The examiner should acknowledge that the claim folder was reviewed.

The examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's left shoulder disability was caused (in whole or in part) by his service-connected residuals of fracture, left navicular wrist?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current left shoulder disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of fracture, left navicular wrist?  In formulating this opinion, consideration should be given to the September 2010 correspondence from Dr. R.J.Z.

If the current left shoulder disability has been aggravated by the residuals of fracture, left navicular wrist, the examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the current left shoulder disability prior to the aggravation.

In formulating the opinions, the examiner must acknowledge and comment on the Veteran's reports of symptoms and history and all previous opinions of record concerning the etiology of the current left shoulder disability. 

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for neurologic problems of the left lower extremity in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating the opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  AFTER all available treatment records have been associated with the claims file; schedule the Veteran for a VA eye examination to determine whether any current eye disability is related to his diabetes mellitus, type II.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not (50 percent probability or more) that an eye disability was caused (in whole or in part) by his service-connected diabetes mellitus, type II?

(b) Is it at least as likely as not (50 percent probability or more) that an eye disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus, type II?  

If any current eye disability has been aggravated by the service-connected diabetes mellitus, type II, the examiner should comment on whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of any current eye disability prior to the aggravation.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  AFTER all available treatment records have been associated with the claims file; schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's diabetes mellitus, type II.  

The examiner should review the claims file in conjunction with the examination.  

The examiner should indicate whether the Veteran's diabetes mellitus, type II requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner should state how long they last and what kind of care is necessary.

6.  AFTER all available treatment records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  

The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner should offer an opinion as to whether, due to the service-connected PTSD (alone or in combination with his other service-connected disabilities, to include cervical stenosis, degenerative arthritis, status post fusion of C5 to C7; diabetes mellitus, type II; hypertension; peripheral neuropathy, bilateral lower extremities; fracture, left navicular wrist; fatty liver infiltration; erectile dysfunction) he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.

The examiner should also indicate whether the opinion would change if the left shoulder disability and/or glaucoma were considered service connected.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


